Hall, Presiding Judge,
concurring. I concur for the sole reason that this Court is bound by the decisions of the Supreme Court of Georgia. Code Ann. §2-3708. Where the record shows there has been a final judgment in the case, I think it is a miscarriage of justice to dismiss the appeal on the theory that it is premature because the notice of appeal refers only to an intermediate order rather than the final judgment in the case. This is another example of the "sporting theory of justice” which creates disrespect for the law and its institutions in the minds of the public. As to my views see Hall, "Civil Procedure — What’s It All About?” 6 Ga. State Bar Jorunal 377; 21 Mercer Law Review 377.